11-3646 (L)
     LeBron v. Armitage

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.



             At a stated term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
     on the 26th day of March, two thousand thirteen.

     Present:    ROBERT A. KATZMANN,
                 DENNY CHIN,
                       Circuit Judges,
                 MIRIAM GOLDMAN CEDARBAUM,*
                       District Judge.
     ________________________________________________

     ELVIN LEBRON,

                           Plaintiff-Appellant,

                    v.                                                   11-3646 (Lead);
                                                                         11-4233 (Con)

     LT. D. ARMITAGE, LT. D. DRESSER, LT. J. ROCK, LT.
     D. BUSHEY, LT. H. MAYNARD, LT. J. MILLER, LT.
     D.J. LACLAIR, CAPT. R.J. MINOGUE, CAPT. J. BELL,
     CAPT. D. UHLER, CAPT. J. FACTEAU, D.S.P. L.L.
     TURNER, D.S.A. P.M. KNAPP, D.S.S. J. TEDFORD,
     D.S.S. S. RACETTE, F.D.S. W.J. HULIHAN, SUPT. D.A.
     ARTUS, V. FONDA, I.G. Dir. of OPS, I.G. R.D. ROY,


            *
            The Honorable Miriam Goldman Cedarbaum, of the United States District Court for the
     Southern District of New York, sitting by designation.
W.M. GONZALES, Deputy Counsel, K.S. PERLMAN,
Deputy Comm. of Programs, D. SELSKY, Dir. of
S.H./Inmate Disc. Program, L.J. LECLAIRE, Jr., Deputy
Comm., A.J. ANUCCI, Ex Deputy Comm. and Counsel,
G.S. GOORD, Comm., B.S. FISCHER, Comm., DROWN,
Hearing Officer, DECLARIO, Employee Assistant, Liberty,

                  Defendants-Appellees.
________________________________________________

For Plaintiff-Appellant:       Elvin LeBron, pro se, Phoenix, AZ.

For Defendants-Appellees:      Martin A. Hotvet, Assistant Solicitor General, and Barbara D.
                               Underwood, Solicitor General, for Eric T. Schneiderman,
                               Attorney General of the State of New York, New York, N.Y.



     Appeal from the United States District Court for the Northern District of New York
(McAvoy, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Elvin LeBron, proceeding pro se, appeals from the district court’s

sua sponte dismissal of several claims in his 42 U.S.C. § 1983 amended complaint. LeBron

also appeals from the district court’s grant of summary judgment to the Defendants-

Appellees on his remaining claims. We assume the parties’ familiarity with the underlying

facts, procedural history of the case, and issues on appeal.

       Reviewing the decisions below de novo, we conclude that the district court’s

disposition of each of LeBron’s claims was proper. With respect to the dismissal of several

of LeBron’s claims pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), we affirm substantially for the

reasons stated in the district court’s orders. See LeBron v. Armitage, No. 08-cv-508,

(N.D.N.Y. Sept. 23, 2009 & Mar. 25, 2010). With respect to the grant of summary judgment


                                               2
of the remainder of LeBron’s claims, we affirm substantially for the reasons stated in

Magistrate Judge Baxter’s thorough report and recommendation, which the district court

adopted over LeBron’s timely objection. See LeBron v. Armitage, No. 08-cv-508, (N.D.N.Y.

Sept. 29, 2011), adopting LeBron v. Armitage, No. 08-cv-508, (N.D.N.Y. July 19, 2011)

(report and recommendation). We have considered all of LeBron’s remaining arguments and

find them to be without merit.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                              3